COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Bandier Realty Partners, LLC and Switchback Ventures, LLC v.
                          SSC Opportunity Partners, LLC

Appellate case number:    01-13-00782-CV

Trial court case number: 2011-43194

Trial court:              215th District Court of Harris County

Date motion filed:        October 12, 2015

Party filing motion:      Appellee SSC Opportunity Partners

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of: Chief Justice Radack, Justice Higley, and Justice Massengale


Date: November 24, 2015